DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               AMOS O. DARE,
                                 Appellant,

                                     v.

                        MARIA A. MARCHETTI,
                              Appellee.

                    Nos. 4D19-3734 and 4D19-3889

                           [October 29, 2020]

    Consolidated appeals of nonfinal orders from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Sarah Willis, Judge; L.T.
Case No. 502017DR002716XXXXMB.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellant.

  Eddie Stephens, Caryn A. Stevens and Gina M. Szapucki of Ward,
Damon, Posner, Pheterson & Bleau, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J. GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.